OPINION — AG — VOTING DEVICES WHICH CANNOT GENERATE RESULTS AT THE PRECINCT LEVEL ARE NOT LAWFUL IN OKLAHOMA IN LIGHT OF THE PROVISIONS OF 26 O.S. 1977 Supp. 7-132, [26-7-132], AND THE STATE ELECTION BOARD WAS WELL WITHIN THE AUTHORITY UNDER 26 O.S. 1977 Supp. 9-102 [26-9-102], TO ADOPT POINT NO. 15 OF THE SPECIFICATIONS FOR VOTING MACHINES ADOPTED OCTOBER 7, 1977, TO THE EFFECT THAT A VOTING SYSTEM MUST BE CAPABLE OF PROVIDING MULTIPLE COPIES OF THE COMPLETE RESULTS OF THE ELECTION FOR A PRECINCT PRIOR TO THE TRANSFER OF ANY MATERIALS OR EQUIPMENT FROM OR TO THE POLLING PLACE LOCATION. CITE: 26 O.S. 1977 Supp. 9-119 [26-9-119], 26 O.S. 1977 Supp. 9-110 [26-9-110], (MICHAEL CAUTHRON)